Exhibit 10.2

For Named Executive Officer with Change in Control Agreement

DEFERRED STOCK UNIT AWARD AGREEMENT

The Men’s Wearhouse, Inc.

2004 Long-Term Incentive Plan

This DEFERRED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                         (the “Executive”)
effective as of the             day of                                         ,
20        ( the “Grant Date”), pursuant to The Men’s Wearhouse, Inc. 2004
Long-Term Incentive Plan, as amended and restated (the “Plan”), a copy of which
previously has been made available to the Executive and the terms and provisions
of which are incorporated by reference herein.

WHEREAS, the Company desires to grant to the Executive the Deferred Stock Units
specified herein, subject to the terms and conditions of this Agreement; and

WHEREAS, the Executive desires to have the opportunity to receive from the
Company an award of Deferred Stock Units subject to the terms and conditions of
this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

(a) “Change in Control” shall have the meaning set forth in the Change in
Control Agreement.

(b) “Change in Control Agreement” shall mean that Change in Control Agreement
Between The Men’s Wearhouse, Inc. and the Executive dated effective May 15,
2009.

(c) “Common Stock” shall mean the common stock of the Company, $.01 par value
per share (or such other par value as may be designated by act of the Company’s
shareholders).

(d) “Deferred Stock Unit” shall mean a Deferred Stock Unit issued under the Plan
that is subject to the Forfeiture Restrictions.

(e) “Event of Termination for Cause” shall have the meaning set forth in the
Change in Control Agreement.

(f) “Event of Termination for Good Reason” shall have the meaning set forth in
the Change in Control Agreement.

(g) “Forfeiture Restrictions” shall mean the prohibitions and restrictions set
forth herein with respect to the sale or other disposition of the Deferred Stock
Units issued to the Executive hereunder and the obligation to forfeit and
surrender such Deferred Stock Units to the Company.



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

(h) “Person” shall have the meaning set forth in the Change in Control
Agreement.

(i) “Section 409A” means section 409A of the Internal Revenue Code of 1986, as
amended, and the Department of Treasury rules and regulations issued thereunder.

(j) “Separation From Service” has the meaning ascribed to that term under
Section 409A.

(k) “Specified Employee” has the meaning ascribed to that term under
Section 409A.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2. Grant of Deferred Stock Units. Effective as of the Grant Date, the Company
hereby grants to the Executive                     Deferred Stock Units. In
accepting the award of Deferred Stock Units granted in this Agreement the
Executive accepts and agrees to be bound by all the terms and conditions of the
Plan and this Agreement. The Company shall cause to be delivered to the
Executive in electronic or certificated form any shares of the Common Stock that
are to be issued under the terms of this Agreement in exchange for Deferred
Stock Units awarded hereby, and such shares of the Common Stock shall be
transferable by the Executive as provided herein (except to the extent that any
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable securities law).

3. Deferred Stock Units Do Not Award Any Rights Of A Shareholder. The Executive
shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the Common Stock with respect to the Deferred Stock
Units that are awarded hereby. Only after a share of the Common Stock is issued
in exchange for a Deferred Stock Unit will the Executive have all of the rights
of a shareholder with respect to such share of Common Stock issued in exchange
for a Deferred Stock Unit.

4. Dividend Equivalent Payments.

(a) If the Executive satisfies the substantial risk of forfeiture set forth in
(i) and (ii) of this subsection (a) then the Executive shall be entitled to
receive the Dividend Equivalents described in this subsection (a). If, on the
date the Company pays a dividend in cash with respect to the outstanding shares
of the Common Stock (a “Cash Dividend”), the Executive (i) is employed by the
Company or a subsidiary of the Company as a common law employee and (ii) holds
any Deferred Stock Units granted under this Agreement, then the Company will pay
to the Executive an amount equal to the product of (x) the Deferred Stock Units
awarded hereby that on the date the Company pays such Cash Dividend have not
been forfeited to the Company or exchanged by the Company for shares of the
Common Stock and (y) the amount of the Cash Dividend paid per share of the
Common Stock (the “Dividend Equivalents”). The Company shall pay currently (and
in no case later than the end of the calendar year in which the Cash Dividend is
paid to the holders of the Common Stock or, if later, the 15th day of the third
month following the date the Cash Dividend is paid to the holders of the Common
Stock), in cash, an amount equal to the Dividend Equivalents with respect to the
Executive’s Deferred Stock Units.

 

-2-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

(b) If during the period the Executive holds any Deferred Stock Units granted
under this Agreement the Company pays a dividend in shares of the Common Stock
with respect to the outstanding shares of the Common Stock, then the Company
will increase the Deferred Stock Units awarded hereby that have not then been
forfeited to or exchanged by the Company for shares of the Common Stock by an
amount equal to the product of (i) the Deferred Stock Units awarded hereby that
have not been forfeited to the Company or exchanged by the Company for shares of
the Common Stock and (ii) the number of shares of the Common Stock paid by the
Company per share of the Common Stock (collectively, the “Stock Dividend
Deferred Stock Units”). Each Stock Dividend Deferred Stock Unit will be subject
to same Forfeiture Restrictions and other restrictions, limitations and
conditions applicable to the Deferred Stock Unit for which such Stock Dividend
Deferred Stock Unit was awarded and will be exchanged for shares of the Common
Stock at the same time and on the same basis as such Deferred Stock Unit.

5. Transfer Restrictions. The Deferred Stock Units granted hereby may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of (other than by will or the applicable laws of descent
and distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby. Further, any
shares of the Common Stock issued to the Executive in exchange for Deferred
Stock Units awarded hereby may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable securities laws. The
Executive also agrees that the Company may (a) refuse to cause the transfer of
any such shares of the Common Stock to be registered on the applicable stock
transfer records of the Company if such proposed transfer would, in the opinion
of counsel satisfactory to the Company, constitute a violation of any applicable
securities law and (b) give related instructions to the transfer agent, if any,
to stop registration of the transfer of such shares of the Common Stock. The
shares of Common Stock that may be issued under the Plan are registered with the
Securities and Exchange Commission under a Registration Statement on Form S-8. A
Prospectus describing the Plan and the shares of Common Stock is available from
the Company.

6. Vesting and Payment.

(a) Except as otherwise provided in Section 6(c) and (d) of this Agreement, upon
the lapse of the Forfeiture Restrictions applicable to a Deferred Stock Unit
that is awarded hereby the Company shall issue to the Executive one share of the
Common Stock in exchange for such Deferred Stock Unit and thereafter the
Executive shall have no further rights with respect to such Deferred Stock Unit.

(b) The Deferred Stock Units that are granted hereby shall be subject to the
Forfeiture Restrictions. Except as otherwise provided in Section 6(c) and (d) of
this Agreement, the Forfeiture Restrictions shall lapse as to the Deferred Stock
Units that are awarded hereby in accordance with the following schedule,
provided that the Executive’s employment with the Company and its subsidiaries
has not terminated prior to the applicable lapse date:

 

-3-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

    

Lapse Date

  

Number of Deferred Stock Units as to
Which Forfeiture Restrictions Lapse

The Executive shall have no vested interest in the Deferred Stock Units credited
to his or her bookkeeping ledger account except as set forth in this Section 6.

(c) Notwithstanding any other provision of this Agreement to the contrary, if,
during the term of the Change in Control Agreement, a Change in Control occurs
on or before the latest date set forth in Section 6(b) and the Executive
continues to be employed by the Company or a subsidiary of the Company
immediately prior to such Change in Control then all remaining Forfeiture
Restrictions shall lapse as to the Deferred Stock Units that are granted hereby
upon the occurrence of the Change in Control and the Company shall issue to the
Executive one share of the Common Stock in exchange for such Deferred Stock Unit
(i) on the date of the Change in Control if the Change in Control qualifies as a
change in the ownership or effective control of a corporation, or in the
ownership of a substantial portion of the assets of a corporation, within the
meaning of Section 409A, or (ii) on the lapse date specified in Section 6(b)
applicable to such Deferred Stock Unit, if the Change in Control of the Company
does not so qualify, and thereafter the Executive shall have no further rights
with respect to such Deferred Stock Unit.

(d) Notwithstanding any other provision of this Agreement to the contrary, if,
during the term of the Change in Control Agreement, (i) the Company and all
subsidiaries of the Company terminate the Executive’s employment on or before
the latest date set forth in Section 6(b) prior to a Change in Control (whether
or not a Change in Control ever occurs) otherwise than as a result of the
occurrence of an event that would constitute an Event of Termination for Cause
if it occurred after a Change in Control and such termination is at the request
or direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control or is otherwise in
connection with or in anticipation of a Change in Control (whether or not a
Change in Control ever occurs) or (ii) the Executive terminates his employment
with the Company and all subsidiaries of the Company on or before the latest
date set forth in Section 6(b) prior to a Change in Control (whether or not a
Change in Control ever occurs) after the occurrence of an event that would
constitute an Event of Termination for Good Reason if it occurred after a Change
in Control, and such termination or the circumstance or event which constitutes
an Event of Termination for Good Reason occurs at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control or is otherwise in connection with or
in anticipation of a Change in Control (whether or not a Change in Control ever
occurs), then all remaining Forfeiture Restrictions shall immediately lapse on
the date of the Executive’s Separation From Service and the Company shall issue
to the Executive one share of the Common Stock in exchange for such Deferred
Stock Unit (x) on the date of the Executive’s Separation From Service if the
Executive is not a Specified Employee or (y) on the date that is six months
following the Executive’s Separation From Service if the Executive is a
Specified Employee, and thereafter the Executive shall have no further rights
with respect to such Deferred Stock Unit.

 

-4-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

(e) Except as otherwise provided in Section 6(c) and (d), if the Executive’s
employment with the Company and all of its subsidiaries terminates prior to the
lapse date for any reason other than the death or permanent disability of the
Executive, the Forfeiture Restrictions then applicable to the Deferred Stock
Units shall not lapse and the number of Deferred Stock Units then subject to the
Forfeiture Restrictions shall be forfeited to the Company on the date the
Executive’s employment terminates. Notwithstanding any other provision of this
Agreement to the contrary, if the Executive dies or incurs a permanent
disability before the lapse date and while in the active employ of the Company
and/or one or more of its subsidiaries, all remaining Forfeiture Restrictions
shall immediately lapse on the date of the termination of the Executive’s
employment due to death or permanent disability. For purposes of this Section 6,
the Executive will incur a “permanent disability” if the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company.

7. Capital Adjustments and Reorganizations. The existence of the Deferred Stock
Units shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

8. Tax Withholding. To the extent that the receipt of the Deferred Stock Units,
any payment in cash or shares of Common Stock or the lapse of any Forfeiture
Restrictions results in income to the Executive for federal, state or local
income, employment or other tax purposes with respect to which the Company or
any Affiliate has a withholding obligation, the Executive shall deliver to the
Company at the time of such receipt, payment or lapse, as the case may be, such
amount of money as the Company or any Affiliate may require to meet its
obligation under applicable tax laws or regulations, and, if the Executive fails
to do so, the Company is authorized to withhold from the shares of Common Stock
issued in exchange for the Deferred Stock Units, any payment in cash or shares
of Common Stock under this Agreement or from any cash or stock remuneration then
or thereafter payable to the Executive in any capacity any tax required to be
withheld by reason of such resulting income, including (without limitation)
shares of the Common Stock sufficient to satisfy the withholding obligation
based on the Fair Market Value of the Common Stock on the date that the
withholding obligation arises.

9. Nontransferability. This Agreement is not transferable by the Executive
otherwise than by will or by the laws of descent and distribution.

10. Employment Relationship. For purposes of this Agreement, the Executive shall
be considered to be in the employment of the Company and its Affiliates as long
as the Executive has an employment relationship with the Company and its
Affiliates. The Committee

 

-5-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

shall determine any questions as to whether and when there has been a
termination of such employment relationship, and the cause of such termination,
under the Plan and the Committee’s determination shall be final and binding on
all persons.

11. Not an Employment Agreement. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Executive and the Company or any
Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Executive for any period of time.

12. Legend. The Executive consents to the placing on the certificate for any
shares of Common Stock issued under this Agreement in certificated form an
appropriate legend restricting resale or other transfer of such shares except in
accordance with the Securities Act of 1933 and all applicable rules thereunder.

13. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Executive at the Executive’s residential address
indicated beneath the Executive’s signature on the execution page of this
Agreement, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by facsimile
means (confirmation of such receipt by confirmed facsimile transmission being
deemed receipt of communications sent by facsimile means); and when delivered
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail, return receipt requested.

14. Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Executive. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same. No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

15. Arbitration. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan. The arbitration shall be final and binding on the
parties.

 

-6-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

16. Governing Law and Severability. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Texas, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

17. Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Deferred Stock Units granted hereby and
any shares of the Common Stock issued hereunder, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Executive, the Executive’s permitted assigns, executors,
administrators, agents, legal and personal representatives.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

19. Forfeiture for Cause.

(a) Notwithstanding any other provision of this Agreement, if a determination is
made as provided in Section 19(b) of this Agreement (a “Forfeiture
Determination”) that (i) the Executive, before or after the termination of the
Executive’s employment with the Company and all Affiliates, (A) committed fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an Affiliate, (B) knowingly caused or assisted in
causing the publicly released financial statements of the Company to be
misstated or the Company or a subsidiary of the Company to engage in criminal
misconduct, (C) disclosed trade secrets of the Company or an Affiliate or
(D) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Executive is
a party; and (ii) in the case of the actions described in clause (A), (B) and
(D), such action materially and adversely affected the Company, then at or after
the time such Forfeiture Determination is made the Board, in its sole
discretion, if such Forfeiture Determination is made prior to a Change in
Control, or, as determined by a final, non-appealable order of a court of
competent jurisdiction, if such Forfeiture Determination is made after a Change
in Control, as a fair and equitable forfeiture to reflect the harm done to the
Company and a reduction of the benefit bestowed on the Executive had the facts
existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that: (x) some or all of the Deferred Stock Units awarded under
this Agreement (including vested Deferred Stock Units that have not been
exchanged for shares of the Common Stock and Deferred Stock Units that have not
yet vested), (y) some or all of the Dividend Equivalents that are payable or
have been paid under this Agreement and (z) some or all shares of Common Stock
exchanged for Deferred Stock Units and some or all net proceeds realized with
respect to any shares of the Common Stock received by the Executive in payment
of Deferred Stock Units, will be forfeited to the Company on such terms as
determined by the Board or the final, non-appealable order of a court of
competent jurisdiction.

(b) A Forfeiture Determination for purposes of Section 19(a) of this Agreement
shall be made (i) before the occurrence of a Change in Control, by a majority
vote of the Board and

 

-7-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

(ii) on or after the occurrence of a Change in Control, by the final,
nonappealable order of a court of competent jurisdiction. The findings and
decision of the Board with respect to a Forfeiture Determination made before the
occurrence of a Change in Control, including those regarding the acts of the
Executive and the damage done to the Company, will be final for all purposes
absent a showing by clear and convincing evidence of manifest error by the
Board. No decision of the Board, however, will affect the finality of the
discharge of the Executive by the Company or an Affiliate.

20. Holding Requirements. If the Executive is included as a named executive
officer in the Company’s proxy statement that is filed immediately prior to the
lapse date set forth in Section 6 of this Agreement for any Forfeiture
Restrictions applicable with respect to any of the Deferred Stock Units
hereunder, and at the time such Forfeiture Restrictions lapse the Executive is
not then in compliance with the equity ownership guidelines for executive
officers of the Company established from time to time by the Company’s Board of
Directors or any committee thereof (the “Ownership Guidelines”), then 50% of the
shares of Common Stock that are received in exchange for such Deferred Stock
Units in accordance with Section 6 of this Agreement must be retained by the
Executive until the earlier of the date the Executive (i) otherwise satisfies
such then applicable Ownership Guidelines or (ii) is no longer subject to such
guidelines.

 

-8-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

THE MEN’S WEARHOUSE, INC. By:   Name:   Title:  

 

EXECUTIVE:   Name:   Address:  

 



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

RESTRICTED STOCK AWARD AGREEMENT

The Men’s Wearhouse, Inc.

2004 Long-Term Incentive Plan

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by and between
The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                 (the “Executive”) effective as
of the                     day of         , 20            ( the “Grant Date”),
pursuant to The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended
and restated (the “Plan”), a copy of which previously has been made available to
the Executive and the terms and provisions of which are incorporated by
reference herein.

WHEREAS, the Company desires to grant to the Executive the shares of the
Company’s common stock, $.01 par value, specified herein (the “Shares”), subject
to the terms and conditions of this Agreement; and

WHEREAS, the Executive desires to have the opportunity to hold the Shares
subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

(a) “Change in Control” shall have the meaning set forth in the Change in
Control Agreement.

(b) “Change in Control Agreement” shall mean that Change in Control Agreement
Between The Men’s Wearhouse, Inc. and the Executive dated effective May 15,
2009.

(c) “Forfeiture Restrictions” shall mean the prohibitions and restrictions set
forth herein with respect to the sale or other disposition of the Shares issued
to the Executive hereunder and the obligation to forfeit and surrender such
Shares to the Company.

(d) “Period of Restriction” shall mean the period during which Restricted Shares
are subject to Forfeiture Restrictions and during which Restricted Shares may
not be sold, assigned, transferred, pledged or otherwise encumbered.

(e) “Restricted Shares” shall mean the Shares that are subject to the Forfeiture
Restrictions under this Agreement.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

2. Grant of Restricted Shares. Effective as of the Grant Date, the Company shall
cause to be issued in the Executive’s name the following Shares as Restricted
Shares:                             shares of the Company’s common stock, $.01
par value. The Company shall cause certificates evidencing the Restricted
Shares, and any shares of Stock or rights to acquire shares of Stock distributed
by the Company in respect of Restricted Shares during any Period of Restriction
(the “Retained Distributions”), to be issued in the Executive’s name. During the
Period of Restriction such certificates shall bear a restrictive legend to the
effect that ownership of such Restricted Shares (and any Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and this
Agreement. The Executive shall have the right to vote the Restricted Shares
awarded to the Executive and to receive and retain all regular dividends paid in
cash or property (other than Retained Distributions), and to exercise all other
rights, powers and privileges of a holder of Shares, with respect to such
Restricted Shares, with the exception that (a) the Executive shall not be
entitled to delivery of the stock certificate or certificates representing such
Restricted Shares until the Forfeiture Restrictions applicable thereto shall
have expired, (b) the Company shall retain custody of all Retained Distributions
made or declared with respect to the Restricted Shares (and such Retained
Distributions shall be subject to the same restrictions, terms and conditions as
are applicable to the Restricted Shares) until such time, if ever, as the
Restricted Shares with respect to which such Retained Distributions shall have
been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Executive may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the Period
of Restriction. Upon issuance the certificates shall be delivered to such
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement. In accepting the award of Shares set forth in this Agreement the
Executive accepts and agrees to be bound by all the terms and conditions of the
Plan and this Agreement.

3. Transfer Restrictions. The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions. Any such
attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
securities laws. The Executive also agrees that the Company may (a) refuse to
cause the transfer of the Shares to be registered on the applicable stock
transfer records of the Company if such proposed transfer would, in the opinion
of counsel satisfactory to the Company, constitute a violation of any applicable
securities law and (b) give related instructions to the transfer agent, if any,
to stop registration of the transfer of the Shares. The Shares are registered
with the Securities and Exchange Commission under a Registration Statement on
Form S-8. A Prospectus describing the Plan and the Shares is available from the
Company.

 

-2-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

  4. Vesting.

(a) The Shares that are granted hereby shall be subject to the Forfeiture
Restrictions. The Forfeiture Restrictions shall lapse as to the Shares that are
awarded hereby in accordance with the following schedule, provided that the
Executive’s employment with the Company and its subsidiaries has not terminated
prior to the applicable lapse date:

 

    

Lapse Date

  

Number of Restricted Shares as to Which
Forfeiture Restrictions Lapse

(b) Notwithstanding any other provision of this Agreement to the contrary, if,
during the term of the Change in Control Agreement, a Change in Control occurs
then all remaining Forfeiture Restrictions shall lapse as to the Shares that are
granted hereby upon the occurrence of the Change in Control provided that the
Executive continues to be employed by the Company or an Affiliate immediately
prior to the occurrence of such Change in Control.

(c) Upon the lapse of the Forfeiture Restrictions with respect to the Shares
granted hereby the Company shall cause to be delivered to the Executive a stock
certificate representing such Shares, and such Shares shall be transferable by
the Executive (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).

(d) If the Executive ceases to be employed by the Company or a Affiliate for any
reason before the applicable lapse date including due to the death or Disability
of the Executive, the Forfeiture Restrictions then applicable to the Restricted
Shares shall not lapse and all the Restricted Shares shall be forfeited to the
Company.

5. Capital Adjustments and Reorganizations. The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

6. Tax Withholding. To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in income to the Executive for
federal, state or local income, employment or other tax purposes with respect to
which the Company or any Affiliate has a withholding obligation, the Executive
shall deliver to the Company at the time of such receipt or lapse, as the case
may be, such amount of money as the Company or any Affiliate may require to meet
its obligation under applicable tax laws or regulations, and, if the Executive
fails to do so, the Company is authorized to withhold from the Shares granted
hereby or from any cash or stock remuneration then or thereafter payable to the
Executive in any capacity any tax required to be withheld by reason of such
resulting income.

 

-3-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

7. Section 83(b) Election. The Executive shall not exercise the election
permitted under section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without the prior written approval of the
Chief Financial Officer of the Company. If the Chief Financial Officer of the
Company permits the election, the Executive shall timely pay the Company the
amount necessary to satisfy the Company’s attendant tax withholding obligations,
if any.

8. No Fractional Shares. All provisions of this Agreement concern whole Shares.
If the application of any provision hereunder would yield a fractional share,
such fractional share shall be rounded down to the next whole share if it is
less than 0.5 and rounded up to the next whole share if it is 0.5 or more.

9. Employment Relationship. For purposes of this Agreement, the Executive shall
be considered to be in the employment of the Company and its Affiliates as long
as the Executive has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

10. Not an Employment Agreement. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Executive and the Company or any
Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Executive for any period of time.

11. Legend. The Executive consents to the placing on the certificate for the
Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with all applicable securities laws and rules
thereunder.

12. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Executive at the Executive’s residential address
indicated beneath the Executive’s signature on the execution page of this
Agreement, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by facsimile
means (confirmation of such receipt by confirmed facsimile transmission being
deemed receipt of communications sent by facsimile means); and when delivered
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail, return receipt requested.

13. Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Executive. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make

 

-4-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

any waiver of the terms or conditions. Any waiver granted by the Company shall
be effective only if executed and delivered by a duly authorized executive
officer of the Company other than the Executive. The failure of any party at any
time or times to require performance of any provisions hereof shall in no manner
effect the right to enforce the same. No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any other condition, or the breach of any other
term or condition.

14. Arbitration. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan. The arbitration shall be final and binding on the
parties.

15. Governing Law and Severability. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Texas, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

16. Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Executive, the Executive’s permitted assigns,
executors, administrators, agents, legal and personal representatives.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

18. Forfeiture for Cause.

(a) Notwithstanding any other provision of this Agreement, if a determination is
made as provided in Section 18(b) of this Agreement (a “Forfeiture
Determination”) that (i) the Executive, before or after the termination of the
Executive’s employment with the Company and all Affiliates, (A) committed fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an Affiliate, (B) knowingly caused or assisted in
causing the publicly released financial statements of the Company to be
misstated or the Company or a subsidiary of the Company to engage in criminal
misconduct, (C) disclosed trade secrets of the Company or an Affiliate or
(D) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Executive is
a party; and (ii) in the case of the actions described in clause (A), (B) and
(D), such action materially and adversely affected the Company, then at or after
the time such Forfeiture Determination is made the Board, in its sole
discretion, if such Forfeiture Determination is made prior to a Change in
Control, or, as determined by a final, non-appealable order of a court of

 

-5-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

competent jurisdiction, if such Forfeiture Determination is made after a Change
in Control, as a fair and equitable forfeiture to reflect the harm done to the
Company and a reduction of the benefit bestowed on the Executive had the facts
existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that: (x) some or all of the Restricted Shares and Retained
Distributions awarded under this Agreement (including Restricted Shares and
Retained Distributions that have vested and Restricted Shares and Retained
Distributions that have not yet vested), (y) some or all of the dividends paid
in cash or property with respect to Restricted Shares or Shares awarded under
this Agreement, and (z) some or all of the Shares awarded under this Agreement
and the net proceeds realized with respect to any Shares or other property
received by the Executive under this Agreement, will be forfeited to the Company
on such terms as determined by the Board or the final, non-appealable order of a
court of competent jurisdiction.

(b) A Forfeiture Determination for purposes of Section 18(a) of this Agreement
shall be made (i) before the occurrence of a Change in Control, by a majority
vote of the Board and (ii) on or after the occurrence of a Change in Control, by
the final, nonappealable order of a court of competent jurisdiction. The
findings and decision of the Board with respect to a Forfeiture Determination
made before the occurrence of a Change in Control, including those regarding the
acts of the Executive and the damage done to the Company, will be final for all
purposes absent a showing by clear and convincing evidence of manifest error by
the Board. No decision of the Board, however, will affect the finality of the
discharge of the Executive by the Company or an Affiliate.

19. Holding Requirements. If the Executive is included as a named executive
officer in the Company’s proxy statement that is filed immediately prior to the
lapse date set forth in Section 4 of this Agreement for any Forfeiture
Restrictions applicable with respect to any of the Shares hereunder, and at the
time such Forfeiture Restrictions lapse the Executive is not then in compliance
with the equity ownership guidelines for executive officers of the Company
established from time to time by the Company’s Board of Directors or any
committee thereof (the “Ownership Guidelines”), then 50% of the Shares that were
subject to such Forfeiture Restrictions that lapsed must be retained by the
Executive until the earlier of the date the Executive (i) otherwise satisfies
such then applicable Ownership Guidelines or (ii) is no longer subject to such
guidelines.

 

-6-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

THE MEN’S WEARHOUSE, INC. By:   Name:   Title:  

 

EXECUTIVE:   Name:     Address:            

 



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

Irrevocable Stock Power

KNOW ALL MEN BY THESE PRESENTS, that the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto The Men’s Wearhouse, Inc., a Texas corporation
(the “Company”), the Shares transferred pursuant to the Restricted Stock Award
Agreement dated effective                                     , 20        ,
between the Company and the undersigned; and subject to and in accordance with
such Restricted Stock Award Agreement the undersigned does hereby constitute and
appoint the Secretary of the Company the undersigned’s true and lawful attorney,
IRREVOCABLY, to sell, assign, transfer, hypothecate, pledge and make over all or
any part of such Shares and for that purpose to make and execute all necessary
acts of assignment and transfer thereof, and to substitute one or more persons
with like full power, hereby ratifying and confirming all that said attorney or
his substitutes shall lawfully do by virtue hereof.

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power
effective the                      day of                     , 20        .

 

  Name:    

 



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

NONQUALIFIED STOCK OPTION AGREEMENT

The Men’s Wearhouse, Inc.

2004 Long-Term Incentive Plan

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made between The
Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                             (the “Executive”)
effective as of the day of         , 20        ( the “Grant Date”), pursuant to
The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended and restated
(the “Plan”), a copy of which previously has been made available to the
Executive and the terms and provisions of which are incorporated by reference
herein. The Company considers that the Company’s interests will be served by
granting the Executive an option to purchase shares of common stock of the
Company as an inducement for the Executive’s continued and effective performance
of services for the Company or an Affiliate. Capitalized terms that are not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Plan.

IT IS AGREED THAT:

1. Grant of the Option. Subject to the terms of the Plan and this Agreement, on
the Grant Date the Company has granted to the Executive an option to purchase
                                         shares of the common stock, $.01 par
value per share, of the Company (the “Common Stock”) at a price of
$                        per share, subject to adjustment as provided in the
Plan (the “Option”). The Option shall vest and become exercisable as set forth
below:

(a) Except as otherwise provided in Section 1(c) of this Agreement, no portion
of the Option may be exercised until the Executive has completed one (1) year of
continuous employment with the Company or any Affiliate following the Grant
Date;

(b) The Option shall vest and may be exercised in accordance with the following
schedule:

 

Date On and After Which Portion of Option May Be Exercised   Additional
Percentage of Option Vested and Exerciseable   Additional Number of Shares With
Respect to Which Option May Be Exercised

(c) Notwithstanding any other provision of this Agreement to the contrary, if,
during the term of that Change in Control Agreement Between The Men’s Wearhouse,
Inc. and the Executive, dated effective May 15, 2009 (the “Change in Control
Agreement”), a Change in Control (as that term is defined in the Change in
Control Agreement, a “Change in Control”) occurs then the Option shall become
fully exercisable upon the occurrence of the Change in Control provided that the
Executive continues to be employed by the Company or an Affiliate immediately
prior to the occurrence of such Change in Control.

 



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

(d) To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part until the Option expires and terminates as
provided in Section 4 of this Agreement.

(e) In no event shall the Option be exercisable on or after the tenth
anniversary of the Grant Date.

2. Nontransferability. Except as specified below, the Option shall not be
transferable or assignable by the Executive other than by will or the laws of
descent and distribution, and shall be exercisable during the Executive’s
lifetime only by the Executive.

3. No Vesting After Termination of Employment. In the event the Executive’s
employment with the Company and all Affiliates terminates for any reason, the
Option shall not continue to vest after such termination of employment.

4. Expiration and Termination of the Option. The Option shall expire, terminate
and become null and void as provided in this Section 4.

(a) The Option shall expire and terminate on the earlier of (i) the last day of
the 10-year period commencing on the Grant Date (the “Option General Expiration
Date”) or (ii) one day less than one month after the termination of the
Executive’s employment with the Company and all Affiliates for any reason other
than death, Disability or Retirement.

(b) In the event the Executive’s employment with the Company and all Affiliates
terminates as a result of the Executive’s death while the Executive is employed
by the Company or any Affiliate and before the Option otherwise terminates as
provided in Section 4(a) of this Agreement, the Option shall expire and
terminate on the earlier of (i) the Option General Expiration Date or (ii) one
year following the date of the Executive’s death, during which one year period
the Executive’s executors, administrators or any person or persons to whom the
Option may be transferred by will or by the laws of descent and distribution,
shall be entitled to exercise the Option in respect of the number of shares that
the Executive would have been entitled to purchase had the Executive exercised
the Option on the date the Executive’s employment with the Company and all
Affiliates terminated as a result of the Executive’s death.

(c) In the event the Executive’s employment with the Company and all Affiliates
terminates as a result of the Executive incurring a Disability while the
Executive is employed by the Company or any Affiliate and before the Option
otherwise terminates as provided in Section 4(a) of this Agreement, the Option
shall expire and terminate on the earlier of (i) the Option General Expiration
Date or (ii) one year following the date on which the Executive’s employment
with the Company and all Affiliates terminates as a result of the Executive
incurring a Disability, during which one year period the Executive shall be
entitled to exercise the Option in respect of the number of shares that the
Executive would have been entitled to purchase had the Executive exercised the
Option on the date the Executive’s employment with the Company and all
Affiliates terminated as a result of the Executive incurring a Disability.

(d) In the event the Executive’s employment with the Company and all Affiliates
terminates as a result of the Executive’s Retirement before the Option otherwise

 

-2-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

terminates as provided in Section 4(a) of this Agreement, the Option shall
expire and terminate on the earlier of (i) the Option General Expiration Date or
(ii) one year following the date of the Executive’s Retirement, during which one
year period the Executive shall be entitled to exercise the Option in respect of
the number of shares that the Executive would have been entitled to purchase had
the Executive exercised the Option on the date of the Executive’s Retirement and
if the Executive dies within that one year period, any rights the Executive may
have had to exercise the Option shall be exercisable by the Executive’s
executors, administrators or any person or persons to whom the Option may be
transferred by will or by the laws of descent and distribution, as appropriate,
for the remainder of such one year period.

5. Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Executive. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same. No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

6. Not an Employment Agreement. The grant of the Option imposes no obligation on
the Company or any Affiliate to employ the Executive for any period. This
Agreement is not an employment agreement, and no provision of this Agreement
shall be construed or interpreted to create an employment relationship between
the Executive and the Company or any Affiliate or to guarantee the right to
remain employed by the Company or any Affiliate for any specified term.

7. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder with respect to any shares covered by the Option until the date of
the issuance of the stock certificate or certificates to the Executive for such
shares following the Executive’s exercise of the Option, in whole or in part,
pursuant to its terms and conditions of this Agreement and the Plan and payment
for such shares and all withholding tax obligations with respect thereto. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such certificate or certificates are issued.

8. Limits on Exercisability. The Option shall not be exercisable until (a) the
effective registration under the Securities Act of 1933, as amended (the “Act”),
of the shares to be received pursuant to this Agreement (unless in the opinion
of counsel for the Company such offering is exempt from registration under the
Act); and (b) compliance with all other applicable laws. If the Executive is an
officer or “affiliate” of the Company (as such term is defined under the Act),
the Executive consents to the placing on the certificate for any shares acquired
upon exercise of the Option of an appropriate legend restricting resale or other
transfer of such shares, except in accordance with the Act and all applicable
rules thereunder.

 

-3-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

9. Tax Withholding. To the extent that the receipt or exercise of the Option
results in income to the Executive for federal, state or local income,
employment or other tax purposes with respect to which the Company or any
Affiliate has a withholding obligation, the Executive shall deliver to the
Company at the time of such receipt or exercise, as the case may be, such amount
of money as the Company or any Affiliate may require to meet its obligation
under applicable tax laws or regulations, and, if the Executive fails to do so,
the Company is authorized to withhold from the shares of the Common Stock issued
under this Agreement or from any cash or stock remuneration then or thereafter
payable to the Executive in any capacity any tax required to be withheld by
reason of such resulting income, including (without limitation) the shares of
the Common Stock, sufficient to satisfy the withholding obligation based on the
Fair Market Value of the Common Stock on the date that the withholding
obligation arises.

10. Arbitration. In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. Any controversy arising out of or relating to the
Plan or this Agreement shall be resolved by arbitration conducted in accordance
with the terms of the Plan. The arbitration shall be final and binding on the
parties.

11. Governing Law and Severability. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Texas, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

12. Notices. Any offer, notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Executive at the Executive’s
residential address indicated beneath the Executive’s signature on the execution
page of this Agreement, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

13. Successors and Assigns. This Agreement shall, except as herein stated to the
contrary, bind, be enforceable by and inure to the benefit of the Company and
its successors and assigns, and to the Executive, the Executive’s permitted
assigns, executors, administrators, agents, legal and personal representatives.

14. Type of Option. The Option is a nonqualified stock option which is not
intended to be governed by section 422 of the Internal Revenue Code of 1986, as
amended.

 

-4-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

15. Acceptance of Plan Terms. In accepting the Option and this Agreement, the
Executive accepts and agrees to be bound by all the terms and conditions of the
Plan.

16. Forfeiture for Cause.

(a) Notwithstanding any other provision of this Agreement, if a determination is
made as provided in Section 16(b) of this Agreement (a “Forfeiture
Determination”) that (i) the Executive, before or after the termination of the
Executive’s employment with the Company and all Affiliates, (A) committed fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an Affiliate, (B) knowingly caused or assisted in
causing the publicly released financial statements of the Company to be
misstated or the Company or a subsidiary of the Company to engage in criminal
misconduct, (C) disclosed trade secrets of the Company or an Affiliate or
(D) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Executive is
a party; and (ii) in the case of the actions described in clause (A), (B) and
(D), such action materially and adversely affected the Company, then at or after
the time such Forfeiture Determination is made the Board, in its sole
discretion, if such Forfeiture Determination is made prior to a Change in
Control, or, as determined by a final, non-appealable order of a court of
competent jurisdiction, if such Forfeiture Determination is made after a Change
in Control, as a fair and equitable forfeiture to reflect the harm done to the
Company and a reduction of the benefit bestowed on the Executive had the facts
existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that: (x) some or all of the Executive’s rights to shares of the
Common Stock covered by the Option under this Agreement (including vested rights
that have been exercised, vested rights that have not been exercised and rights
that have not yet vested), (y) some or all of the dividends that have been paid
with respect to shares of the Common Stock covered by the Option under this
Agreement, and (z) some or all shares of the Common Stock received as a result
of the Executive’s exercise of the Option and some or all net proceeds realized
with respect to any shares of the Common Stock received as a result of the
Executive’s exercise of the Option in excess of the price paid for such shares
under this Agreement, will be forfeited to the Company on such terms as
determined by the Board or the final, non-appealable order of a court of
competent jurisdiction.

(b) A Forfeiture Determination for purposes of Section 16(a) of this Agreement
shall be made (i) before the occurrence of a Change in Control, by a majority
vote of the Board and (ii) on or after the occurrence of a Change in Control, by
the final, nonappealable order of a court of competent jurisdiction. The
findings and decision of the Board with respect to a Forfeiture Determination
made before the occurrence of a Change in Control, including those regarding the
acts of the Executive and the damage done to the Company, will be final for all
purposes absent a showing by clear and convincing evidence of manifest error by
the Board. No decision of the Board, however, will affect the finality of the
discharge of the Executive by the Company or an Affiliate.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

 

-5-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

18. Holding Requirements. If the Executive is included as a named executive
officer in the Company’s proxy statement that is filed immediately prior to the
time the Executive shall exercise the Option, and at the time of the exercise of
the Option the Executive is not then in compliance with the equity ownership
guidelines for executive officers of the Company established from time to time
by the Company’s Board of Directors or any committee thereof (the “Ownership
Guidelines”), then 50% of the shares of the Common Stock that are received by
the Executive upon exercise of the Option in accordance with this Agreement must
be retained by the Executive until the earlier of the date the Executive
(i) otherwise satisfies such then applicable Ownership Guidelines or (ii) is no
longer subject to such guidelines.

 

-6-



--------------------------------------------------------------------------------

For Named Executive Officer with Change in Control Agreement

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

THE MEN’S WEARHOUSE, INC. By:   Name:   Title:  

 

EXECUTIVE:   Name:     Address:            

 